Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/217,984 filed on 03/30/2021. 
Claims 1 – 15 are pending and ready for examination.


Priority
This  application is a continuation of U.S. application no. 16/897,077 (now patent US 10,993,229 B2) filed on June 9, 2020, which is a continuation of International Application No. PCT/CN2017/116236 filed on December 14, 2017.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/30/2021, 09/29/2021, 03/04/2022 and 06/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  
Claims 1, 6 and 11 recite “transmission of uplink data”, “sending uplink data” or “receiving uplink data”. All these recitation raises an ambiguity. All the recitation of “uplink data” except the first recitation should recite as “the uplink data”.
Appropriate corrections are required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 6 – 9 and 10 – 14 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 9 of Patent no. US 10,993,229 B2 in view of WANG et al. (US  2020/0178346 A1) and GAO et al. (US 2019/0327020 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a method of determining resource information. With respect to the independent claims of the instant application 17/217,984  and the patent 10,993,229B2, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and patent    
Instant application no. 17/217,984 
Patent no. US 10,993,229 B2 
A method for transmission of uplink data, applied to a terminal device, comprising: 
determining a first resource according to a configuration signaling, the first resource being for transmission of uplink data; and 
in response to that a quantity of first symbols is greater than a preset value, sending uplink data on the first symbols, the first symbols being symbols in the first resource that are comprised in a second resource, and the second resource being determined by the terminal device based on received resource information.

2. The method of claim 1, wherein the resource information is for indicating a resource allocation in a time unit.

3. The method of claim 1, wherein the uplink data is grant-free data or semi-persistently scheduled data.

4. The method of claim 2, wherein the time unit is a slot.
A method for determining transmission resources, comprising: 

receiving resource information from a network device, wherein the resource information indicates a slot format of a slot; 
determining an available resource among at least one first resource in the slot according to the resource information, wherein the at least one first resource is semi-statically configured or semi-persistently scheduled for carrying data; and 
performing transmission of the data via the available resource with the network device, 
wherein determining the available resource among the at least one first resource in the slot according to the resource information comprises: 
determining at least one second resource in the slot according to the resource information, the at least one second resource having a same target feature as a target feature of the at least one first resource; and 
determining the available resource among an overlapping resource between the at least one first resource and the at least one second resource, 
wherein determining the available resource among the overlapping resource between the at least one first resource and the at least one second resource comprises: 
when a target overlapping resource in at least one overlapping resource between the at least one first resource and the at least one second resource satisfies a preset condition, determining the target overlapping resource as the available resource, and 
wherein each of the at least one overlapping resource comprises at least one time-domain symbol, and the preset condition comprises: 
determining the target overlapping resource as the available resource when the quantity of the at least one time-domain symbol comprised in the target overlapping resource is equal to a preset value, 
wherein the preset value is one of the following: 
a number of time-domain symbols included in one of the at least one first resource including a maximum number of time-domain symbols; 
a number of the time-domain symbols included in one of the at least one first resource including a minimum number of time-domain symbols.


As can be seen from the direct claim comparison of Table 1, claim 1 of instant application is a boarder version of claim 1 of the patent. The dissimilar part of the claims are underlined. Instant claims 2, 3 and 4 recite some limitation of patented claim 1. 
The patented claim does not recite “uplink transmission 
However, WANG teaches (Title, WIRELESS COMMUNICATION METHOD AND APPARATUS)
transmission of uplink data (Abstract, a wireless communication method performed by a terminal; higher layer signaling is used for uplink transmission without scheduling). The motivation for adding WANG would have been to provide a method for uplink transmission without scheduling to reduce latency improve service reliability (WANG, Abstract and [0037]).
The combination of patented claim 1 and WANG teaches all limitations of the instant claim 1 except the limitation “a quantity of first symbols is greater than a preset value, sending uplink data”.
However, GAO teaches a method (Title, INFORMATION TRANSMISSION METHOD AND APPARATUS), comprising:
in response to that a quantity of first symbols is greater than a preset value, sending uplink data ([0025], when first preset time-domain size does not exceed the time-domain size of the uplink region, receiving, by the network device, the uplink shared channel over a time-domain resource; [0092], all-uplink structure type refers to a structure type in which all the symbols in the time unit are uplink symbols; Fig.5 and [0169], transmit the uplink shared channel in the uplink region according to the first preset time-domain size is configured. Here, the uplink shared channel corresponds to the uplink data, wherein the time-domain size of the uplink region is considered as a quantity of first symbols and first preset time-domain size is considered as a preset value; therefore, the uplink data is sent when the preset value does not exceed the quantity of the first symbol; i.e. the quantity of first symbols is exceeded/ greater than the preset value).
The motivation for adding GAO would have been to provide an information transmission method and apparatus in which terminal receives indication information sent by a network device and determines transmission resources for uplink shared channel on the basis of the indication information, thus ensuring correct transmission of the uplink shared channel (GAO, Abstract).

Table 2 shows claims listing of the instant application that are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims of the patent in view of WANG and GAO.

Table 2: claims between instant application and patent  
Instant application no. 17/217,984 
Patent no. US 10,993,229 B2 
1
1
2
1
3
1
4
1
6
9
7
9
8
9
9
9
11
5
12
5
13
5
14
5


Accordingly, claims 1 – 4, 6 – 9 and 10 – 14 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 9  of Patent no. US 10,993,229B2 in view of WANG and GAO.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (WANG hereinafter referred to WANG) (US  2020/0178346 A1) in view of GAO et al. (GAO hereinafter referred to GAO) (US 2019/0327020 A1).

Regarding claim 1, WANG teaches a method (Title, WIRELESS COMMUNICATION METHOD AND APPARATUS) for transmission of uplink data, applied to a terminal device (Abstract, a wireless communication method performed by a terminal; higher layer signaling is used for uplink transmission without scheduling), comprising: 
determining a first resource according to a configuration signaling (Fig.4, step 401. [0102], terminal receives first higher layer signaling from base station. [0079], higher layer signaling is a system message, a system information block (SIB),….. [0085], The reserved resource is configured by the base station for the terminal via the higher layer signaling. Here, the first higher layer signaling is considered as a configuration signaling, as it configure resource/ first resource), the first resource being for transmission of uplink data ([0103], the first higher layer signaling is used to configure a first time resource and a first frequency resource, and the first time resource and the first frequency resource are used for uplink transmission without scheduling. Here, the first time resource is considered as a first resource); and 
sending uplink data on the first symbols ([0027], The first time resource is a fixed uplink symbol in a slot, and the first time resource is a symbol dedicatedly used in an uplink transmission direction. [0082], time resources include a fixed time resource and a flexible time resource, when expressed in slots, the fixed time resource includes a fixed slot, and all symbols in the fixed slot are dedicatedly used for the uplink or the downlink. [0083], fixed slot includes a fixed uplink symbol. Therefore, uplink data are transmitted/ sent on fixed uplink symbol/ first symbol), the first symbols being symbols in the first resource (as mentioned above, the first time resource is a first resource and the fixed uplink symbol/ first symbol is in the first time resource/ first resource) that are comprised in a second resource (Abstract and [0011], uplink symbols are in slot. Here, the slot is a second resource), and the second resource being determined by the terminal device based on received resource information ([0028], second higher layer signaling is received from the base station, where the second higher layer signaling is used to indicate a candidate time resource set, and the slot belongs to the candidate time resource set.  Here, the candidate time resource set is a resource information of slot/ second resource)  
WANG does not specifically teach
in response to that a quantity of first symbols is greater than a preset value, sending uplink data.
However, GAO teaches a method (Title, INFORMATION TRANSMISSION METHOD AND APPARATUS), comprising:
in response to that a quantity of first symbols is greater than a preset value, sending uplink data ([0025], when first preset time-domain size does not exceed the time-domain size of the uplink region, receiving, by the network device, the uplink shared channel over a time-domain resource; [0092], all-uplink structure type refers to a structure type in which all the symbols in the time unit are uplink symbols; Fig.5 and [0169], transmit the uplink shared channel in the uplink region according to the first preset time-domain size is configured. Here, the uplink shared channel corresponds to the uplink data, wherein the time-domain size of the uplink region is considered as a quantity of first symbols and first preset time-domain size is considered as a preset value; therefore, the uplink data is sent in response to the preset value does not exceed the quantity of the first symbol; i.e. the quantity of first symbols is exceeded/ greater than the preset value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG as mentioned above and further incorporate the teaching of GAO. The motivation for doing so would have been to provide an information transmission method and apparatus in which terminal receives indication information sent by a network device and determines transmission resources for uplink shared channel on the basis of the indication information, thus ensuring correct transmission of the uplink shared channel (GAO, Abstract).

Regarding claim 6, WANG teaches a method (Title, WIRELESS COMMUNICATION METHOD AND APPARATUS) for transmission of uplink data, applied to a network device (Abstract, a time resource is dynamically allocated by base station to terminal is used for uplink transmission without scheduling), comprising: 
sending a configuration signaling to a terminal device, the configuration signaling being for the terminal device to determine a first resource (Fig.4, step 401. [0102], terminal receives first higher layer signaling from base station. [0079], higher layer signaling is a system message, a system information block (SIB),….. [0085], The reserved resource is configured by the base station for the terminal via the higher layer signaling. Here, the first higher layer signaling is considered as a configuration signaling, as it configure resource/ first resource), and the first resource being for transmission of uplink data ([0103], the first higher layer signaling is used to configure a first time resource and a first frequency resource, and the first time resource and the first frequency resource are used for uplink transmission without scheduling. Here, the first time resource is considered as a first resource); 
sending resource information to the terminal device, the resource information being for the terminal device to determine a second resource ([0028], second higher layer signaling is received from the base station, where the second higher layer signaling is used to indicate a candidate time resource set, and the slot belongs to the candidate time resource set. Here, the candidate time resource set is a resource information of slot/ second resource); and 
receiving uplink data on the first symbols ([0027], The first time resource is a fixed uplink symbol in a slot, and the first time resource is a symbol dedicatedly used in an uplink transmission direction. [0082], time resources include a fixed time resource and a flexible time resource, when expressed in slots, the fixed time resource includes a fixed slot, and all symbols in the fixed slot are dedicatedly used for the uplink or the downlink. [0083], fixed slot includes a fixed uplink symbol. Therefore, uplink data are transmitted/ sent on fixed uplink symbol/ first symbol), the first symbols being symbols in the first resource (as mentioned above, the first time resource is a first resource and the fixed uplink symbol/ first symbol is in the first time resource/ first resource) that are comprised in a second resource (Abstract and [0011], uplink symbols are in slot. Here, the slot is a second resource).  
WANG does not specifically teach
in response to that a quantity of first symbols is greater than a preset value, receiving uplink data.
However, GAO teaches a method (Title, INFORMATION TRANSMISSION METHOD AND APPARATUS), comprising:
in response to that a quantity of first symbols is greater than a preset value, receiving uplink data ([0025], when first preset time-domain size does not exceed the time-domain size of the uplink region, receiving, by the network device, the uplink shared channel over a time-domain resource; [0092], all-uplink structure type refers to a structure type in which all the symbols in the time unit are uplink symbols; Fig.5 and [0169], transmit the uplink shared channel in the uplink region according to the first preset time-domain size is configured. Here, the uplink shared channel corresponds to the uplink data, wherein the time-domain size of the uplink region is considered as a quantity of first symbols and first preset time-domain size is considered as a preset value; therefore, the uplink data is received in response to the preset value does not exceed the quantity of the first symbol; i.e. the quantity of first symbols is exceeded/ greater than the preset value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG as mentioned above and further incorporate the teaching of GAO. The motivation for doing so would have been to provide an information transmission method and apparatus in which terminal receives indication information sent by a network device and determines transmission resources for uplink shared channel on the basis of the indication information, thus ensuring correct transmission of the uplink shared channel (GAO, Abstract).

Regarding claim 11, WANG teaches a terminal device (Title, WIRELESS COMMUNICATION METHOD AND APPARATUS; Abstract, a wireless communication method performed by a terminal. Fig.11 and [0164], The apparatus is a terminal), comprising: 
a memory (Fig.11 and [0166], storage unit 23; [0170], storage unit 23 is a read-only memory (ROM)) storing processor-executable instructions ([0170], storage unit 23 is configured to store application program code used to execute the solutions); and 
a processor (Fig.11 and [0166], processing unit 21) arranged to execute the stored processor-executable instructions to perform operations ([0170], processing unit 21 is configured to execute the application program code stored in the storage unit 23) of:
determining a first resource according to a configuration signaling (Fig.4, step 401. [0102], terminal receives first higher layer signaling from base station. [0079], higher layer signaling is a system message, a system information block (SIB),….. [0085], The reserved resource is configured by the base station for the terminal via the higher layer signaling. Here, the first higher layer signaling is considered as a configuration signaling, as it configure resource/ first resource), the first resource being for transmission of uplink data ([0103], the first higher layer signaling is used to configure a first time resource and a first frequency resource, and the first time resource and the first frequency resource are used for uplink transmission without scheduling. Here, the first time resource is considered as a first resource); and 
sending uplink data on the first symbols ([0027], The first time resource is a fixed uplink symbol in a slot, and the first time resource is a symbol dedicatedly used in an uplink transmission direction. [0082], time resources include a fixed time resource and a flexible time resource, when expressed in slots, the fixed time resource includes a fixed slot, and all symbols in the fixed slot are dedicatedly used for the uplink or the downlink. [0083], fixed slot includes a fixed uplink symbol. Therefore, uplink data are transmitted/ sent on fixed uplink symbol/ first symbol), the first symbols being symbols in the first resource (as mentioned above, the first time resource is a first resource and the fixed uplink symbol/ first symbol is in the first time resource/ first resource) that are comprised in a second resource (Abstract and [0011], uplink symbols are in slot. Here, the slot is a second resource), and the second resource being determined by the terminal device based on received resource information ([0028], second higher layer signaling is received from the base station, where the second higher layer signaling is used to indicate a candidate time resource set, and the slot belongs to the candidate time resource set. Here, the candidate time resource set is a resource information of slot/ second resource)  
WANG does not specifically teach
in response to that a quantity of first symbols is greater than a preset value, sending uplink data.
However, GAO teaches (Title, INFORMATION TRANSMISSION METHOD AND APPARATUS), 
in response to that a quantity of first symbols is greater than a preset value, sending uplink data ([0025], when first preset time-domain size does not exceed the time-domain size of the uplink region, receiving, by the network device, the uplink shared channel over a time-domain resource; [0092], all-uplink structure type refers to a structure type in which all the symbols in the time unit are uplink symbols; Fig.5 and [0169], transmit the uplink shared channel in the uplink region according to the first preset time-domain size is configured. Here, the uplink shared channel corresponds to the uplink data, wherein the time-domain size of the uplink region is considered as a quantity of first symbols and first preset time-domain size is considered as a preset value; therefore, the uplink data is sent in response to the preset value does not exceed the quantity of the first symbol; i.e. the quantity of first symbols is exceeded/ greater than the preset value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG as mentioned above and further incorporate the teaching of GAO. The motivation for doing so would have been to provide an information transmission method and apparatus in which terminal receives indication information sent by a network device and determines transmission resources for uplink shared channel on the basis of the indication information, thus ensuring correct transmission of the uplink shared channel (GAO, Abstract).

Regarding claims 2, 7 and 12, combination of WANG and GAO teaches all the features with respect to claims 1, 6 and 11, respectively as outlined above.
WANG further teaches
wherein the resource information is for indicating a resource allocation in a time unit (as mentioned above, the candidate time resource set is a resource information of slot/ second resource; therefore, the resource information is for indicating a resource allocation in a time unit).

Regarding claims 3, 8 and 13, combination of WANG and GAO teaches all the features with respect to claims 1, 6 and 11, respectively as outlined above.
WANG further teaches
wherein the uplink data is grant-free data ([0096], The grant-free transmission is specific to uplink data transmission) or semi-persistently scheduled data ([0012], fixed time resource is semi-statically configured by the base station via higher layer signaling).

Regarding claims 4, 9 and 14, combination of WANG and GAO teaches all the features with respect to claims 2, 7 and 12, respectively as outlined above.
WANG further teaches
wherein the time unit is a slot (as mentioned above, the second resource is slot; therefore, the time unit is a slot).

Regarding claims 5, 10 and 15, combination of WANG and GAO teaches all the features with respect to claims 1, 6 and 11, respectively as outlined above.
WANG further teaches
wherein the resource information is a Radio Resource Control (RRC) signaling ([0079], higher layer signaling is a system message .., broadcast signaling, RRC signaling; first higher layer signaling, second higher layer signaling, and third higher layer signaling, each may be one or more of the foregoing several types of signaling. As mentioned above, the second higher layer signaling is used to indicate the resource information of the second resource; therefore, the resource information is a RRC signaling).



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Park et al. (Pub. No. US 11,228,398 B2) – “Method For Rate Matching In Wireless Communication System And Apparatus Therefor” discloses a method for rate matching (RM) by a terminal in a wireless communication system comprises steps of: receiving control information for transmission of a physical uplink shared channel (PUSCH) of the terminal; and transmitting the PUSCH on the basis of the control information, wherein the control information includes RM information indicating time and/or frequency information of a position of an RM resource to which the PUSCH is not mapped.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474